Citation Nr: 0317106	
Decision Date: 07/23/03    Archive Date: 07/31/03

DOCKET NO.  00-22 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
headaches.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel



INTRODUCTION

The veteran served on active military duty from March 1989 to 
February 2000.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2000 rating action of the 
Department of Veterans Affairs Regional Office (RO) in Boise, 
Idaho.  In that decision, the RO, in pertinent part, granted 
service connection for headaches and assigned a 10 percent 
evaluation to this disability, effective from February 22, 
2000.  

Following receipt of notification of the decision, the 
veteran perfected a timely appeal with respect to the award 
of a 10 percent rating for his service-connected headaches.  
During the current appeal, and specifically by a March 2001 
rating action, the RO granted a 30 percent evaluation for 
this service-connected disability, effective from 
February 22, 2000.  

In December 2002, the Board determined that the veteran's 
increased rating claim required further development 
consistent with the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
as amended at 38 U.S.C.A. § 5100 et seq. (West 2002)).  Based 
upon this conclusion, the Board undertook evidentiary 
development with regard to this issue.  


REMAND

As noted in the Introduction portion, the Board has conducted 
additional development of the veteran's increased rating 
claim for his service-connected headaches pursuant to 
38 C.F.R. § 19.9(a)(2).  Significantly, however, in a recent 
decision, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit Court) invalidated 38 C.F.R. 
§ 19.9(a)(2), including 38 C.F.R. § 19.9(a)(2)(ii) (regarding 
notice to the veteran and his or her representative/attorney 
of the evidence obtained as a result of Board development and 
the opportunity to respond).  See also, 38 C.F.R. § 20.903.  
Disabled American Veterans v. Sec'y of Veterans Affairs, 327 
F.3d 1339 (Fed. Cir. 2003).  Pursuant to this recent 
decision, the Federal Circuit Court explained that the proper 
procedure is to allow the RO an opportunity to review in the 
first instance the evidence procured as a result of Board 
development.  Id.  

Further review of the claims folder indicates that no attempt 
has been made to obtain any relevant medical records 
regarding any relevant post-service treatment that the 
veteran may have received for his service-connected headache 
disability.  On remand, the RO should procure any such 
available reports.  

Moreover, in April 2002, the veteran underwent a VA general 
medical examination.  According to the report of this 
evaluation, the examiner stated that, "[g]iven the frequency 
of 2-3 headaches per week and severity of the veteran's 
headaches, he is fairly severely disabled at this point."  
Significantly, however, the examiner did not discuss in the 
examination report whether the veteran's headaches are 
completely prostrating, prolonged, and productive of severe 
economic inadaptability.  Such information is necessary to 
rate adequately the veteran's service-connected headache 
disability.  See, 38 C.F.R. § 4.124a, Diagnostic Code 8100 
(2002).  Consequently, the Board believes that, on remand, 
the veteran should undergo a VA neurological examination to 
determine the exact nature and extent of his 
service-connected headache disability.  

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED to the RO for the following 
actions:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) and the implementing 
regulations are fully complied with and 
satisfied.  

2.  The RO should also ask the veteran to 
provide a list (including dates and 
locations) of all non-VA health care 
providers who have rendered headache 
treatment to him since his separation 
from service in February 2000.  After 
furnishing the veteran the appropriate 
release forms, obtain the complete 
clinical records from each health care 
provider identified by the veteran that 
have not been previously procured and 
associated with the claims folder.  

3.  In addition, the RO should obtain the 
veteran's complete clinical records 
relating to his service-connected 
headaches from the local VA Medical 
Center since his separation from service 
in February 2000.  

4.  Following completion of the above 
development, the RO should make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded a VA neurological examination to 
determine the nature and extent of the 
service-connected headaches.  The claims 
folder must be made available to the 
examiner in conjunction with the 
examination.  Any testing deemed 
necessary should be performed.   
 
The examiner should provide a discussion 
of the frequency and severity of the 
veteran's headaches.  In addition, the 
examiner should express an opinion as to 
whether the veteran's headaches are 
completely prostrating, prolonged, and 
productive of severe economic 
inadaptability.   
 
5.  Thereafter, the RO should 
re-adjudicate the issue of entitlement to 
an initial disability rating greater than 
30 percent for the service-connected 
headaches considering the holding in 
Fenderson v. West, 12 Vet. App. 119 
(1999).  Furthermore, the RO's 
consideration of referring the veteran's 
claim for extraschedular evaluation under 
38 C.F.R. § 3.321(b)(1) (2002) must be 
documented on readjudication.  If the 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be provided with a supplemental statement 
of the case (SSOC).  The SSOC must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include the applicable law and 
regulations considered pertinent to the 
issue currently on appeal as well as a 
summary of the evidence received since 
the issuance of the statement of the case 
in August 2000.  An appropriate period of 
time should be allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2002) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.  



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




